--------------------------------------------------------------------------------

Exhibit 10.6

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (“Agreement”) is made as of this 29th day of
December, 2011, by and between AMERICAN NATURAL ENERGY CORPORATION, an Oklahoma
corporation (the “Company”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership (the “Secured Party”).

RECITALS

          WHEREAS, pursuant to a Securities Purchase Agreement dated of even
date herewith between Company and the Secured Party (the “Purchase Agreement”),
Company has agreed to issue to the Secured Party and the Secured Party has
agreed to purchase from Company certain senior secured redeemable debentures
(the “Debentures”), as more specifically set forth in the Purchase Agreement;
and

          WHEREAS, in order to induce the Secured Party to purchase the
Debentures, Company has agreed to execute and deliver to the Secured Party this
Agreement for the benefit of the Secured Party and to grant to it a continuing,
first priority security interest and lien in all of the assets and property of
Company to secure the prompt payment, performance and discharge in full of all
of Company’s obligations under the Debentures, the Purchase Agreement and the
other Transaction Documents;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the parties hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties each intending to be legally bound, hereby do agree as follows:

          1.      Recitals. The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.

          2.      Construction and Definition of Terms. In this Agreement,
unless the express context otherwise requires: (i) the words “herein,” “hereof”
and “hereunder” and words of similar import refer to this Agreement as a whole
and not to any particular provision of this Agreement; (ii) references to the
words “Section” or “Subsection” refer to the respective Sections and Subsections
of this Agreement, and references to “Exhibit” or “Schedule” refer to the
respective Exhibits and Schedules attached hereto; (iii) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.” All capitalized terms
used in this Agreement that are defined in the Purchase Agreement or otherwise
defined in Articles 8 or 9 of the Code shall have the meanings assigned to them
in the Purchase Agreement or the Code, respectively and as applicable, unless
the context of this Agreement requires otherwise. In addition to the capitalized
terms defined in the Code and the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Agreement, the
meaning of such term as defined in this Agreement shall control for purposes of
this Agreement):

                    (a)      “Agreement” means this Security Agreement and all
amendments, modifications and supplements hereto.

                    (b)      “Bankruptcy Code” means the United States
Bankruptcy Code, as amended from time to time, or any other similar laws, codes,
rules or regulations relating to bankruptcy, insolvency or the protection of
creditors.

--------------------------------------------------------------------------------

                    (c)      “Business Premises” shall mean the Company’s
offices located at 6100 South Yale Ave., Suite 2010, Tulsa, OK 74136.

                    (d)      “Closing” shall mean the date on which this
Agreement is fully executed by both parties.

                    (e)      “Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Florida, provided that terms used
herein which are defined in the Code as in effect in the State of Florida on the
date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute, except as the Secured Party may
otherwise agree.

                    (f)      “Collateral” shall mean any and all property of the
Company, of any kind or description, tangible or intangible, real, personal or
mixed, wheresoever located and whether now existing or hereafter arising or
acquired, including the following: (i) all property of, or for the account of,
the Company now or hereafter coming into the possession, control or custody of,
or in transit to, Secured Party or any agent or bailee for Secured Party or any
parent, affiliate or subsidiary of Secured Party or any participant with Secured
Party in the Obligations (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise), including all cash, earnings, dividends,
interest, or other rights in connection therewith and the products and proceeds
therefrom, including the proceeds of insurance thereon; (ii) the following
additional property of the Company, whether now existing or hereafter arising or
acquired, and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of the Company’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Company’s right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by the Company has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, the Company,
or rejected or refused by an Account debtor; (B) As-extracted Collateral; (C)
Chattel Paper (whether tangible or electronic); (D) Commodity Accounts; (E)
Commodity Contracts; (F) Deposit Accounts, including all cash and other property
from time to time deposited therein and the monies and property in the
possession or under the control of the Secured Party or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (O) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of the Company (whether or not subject
to the Code), including, all bank and other accounts and all cash and all
investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of the Company described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by the Company in respect of any of the
items listed within the definition of Collateral), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
the Company or any other Person from time to time acting for the Company, in
each case, to the extent of the Company’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) real estate property owned
by the Company, leasehold interests owned by the Company in real property and
the interest of the Company in fixtures or any other assets or property related
to such real property or leasehold interests; and (X) Proceeds, including all
Cash Proceeds and Noncash Proceeds, and products of any or all of the foregoing,
in each case howsoever the Company’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise). In addition,
whether or not included in the foregoing, the Collateral shall include all
receivables and rights in connection with the Company’s relationship with Sun
Oil, an operating subsidiary of Texxon.

2

--------------------------------------------------------------------------------

                    (g)      “Event of Default” shall mean any of the events
described in Section 4 hereof.

                    (h)      “Obligations” shall mean any and all obligations of
the Company to Secured Party, whether arising, existing or incurred under this
Agreement, the Purchase Agreement or any other Transaction Documents, or any
other agreement between the Company and the Secured Party, in each case, whether
now or hereafter existing or incurred, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later decreased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.

          3.      Security.

                    (a)      Grant of Security Interest. As security for the
full payment and performance of all of the Obligations, whether or not any
instrument or agreement relating to any Obligation specifically refers to this
Agreement or the security interest created hereunder, the Company hereby
assigns, pledges and grants to Secured Party an unconditional, continuing,
first-priority security interest in all of the Collateral. Secured Party’s
security interest shall continually exist until all Obligations have been
indefeasibly satisfied and/or paid in full.

                    (b)      Representations, Warranties, Covenants and
Agreement of the Company. With respect to all of the Collateral, Company
covenants, warrants and represents, for the benefit of the Secured Party, as
follows:

                              (i)      The Company has the requisite corporate
power and authority to enter into this Agreement and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by the Company of
this Agreement and the filings contemplated herein have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company. This Agreement constitutes a legal, valid and binding
obligation of the Company enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally.

                              (ii)      The Company represents and warrants that
it has no place of business or offices where its respective books of account and
records are kept or places where Collateral is stored or located, except for the
Business Premises.

                              (iii)      The Company is the sole owner of the
Collateral (except for non-exclusive licenses granted by the Company in the
Ordinary Course of Business), free and clear of any and all Encumbrances. The
Company is fully authorized to grant the security interests in and to pledge the
Collateral to Secured Party. There is not on file in any agency, land records or
other office of any Governmental Authority, an effective financing statement,
security agreement, license or transfer or any notice of any of the foregoing
(other than those that have been filed in favor of the Secured Party pursuant to
this Agreement) covering or affecting any of the Collateral. So long as this
Agreement shall be in effect, the Company shall not execute and shall not permit
to be on file in any such agency, land records or other office any such
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Secured Party pursuant to the terms of this
Agreement).

3

--------------------------------------------------------------------------------

                              (iv)      No part of the Collateral has been
judged invalid or unenforceable. No Claim, Proceeding or other notice or other
similar item has been received by the Company that any Collateral or the
Company’s use of any Collateral violates the rights of any Person. There has
been no adverse decision or claim to the Company’s ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Company’s
right to keep and maintain such Collateral in full force and effect, and there
is no Claim or Proceeding of any nature involving said rights pending or, to the
best knowledge of the Company, threatened, before any Governmental Authority.

                              (v)      The Company shall at all times maintain
its books of account and records relating to the Collateral and maintain the
Collateral at the Business Premises, and the Company shall not relocate such
books of account and records or Collateral, except and unless: (A) Secured Party
first approves of such relocation, which approval may be withheld in Secured
Party’s sole and absolute discretion; and (B) evidence that appropriate
financing statements and other necessary documents have been filed and recorded
and other steps have been taken to create in favor of the Secured Party valid,
perfected and continuing liens in the Collateral.

                              (vi)      Upon making the filings described in the
immediately following sentence, this Agreement creates, in favor of the Secured
Party, a valid, perfected, first-priority security interest in the Collateral.
Except for the filing of financing statements on Form-1 under the Code with the
State of Oklahoma, no authorization or approval of, or filing with, or notice to
any Governmental Authority is required either: (A) for the grant by the Company
of, or the effectiveness of, the security interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company; or (B) for
the perfection of or exercise by the Secured Party of its rights and remedies
hereunder.

                              (vii)      Simultaneous with the execution of this
Agreement, the Company hereby authorizes the Secured Party to file one or more
UCC financing statements, and any continuations, amendments, or assignments
thereof, with respect to the security interests on the Collateral granted
hereby, with the State of Oklahoma and in such other jurisdictions as may be
requested or desired by the Secured Party.

                              (viii)      The execution, delivery and
performance of this Agreement, and the granting of the security interests
contemplated hereby, will not: (A) constitute a violation of or conflict with
the Certificate of Incorporation, Bylaws or any other organizational or
governing documents of the Company; (B) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, or gives to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any Contract or
agreement to which Company is a party or by which any of the Collateral may be
bound; (C) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
Judgment of any Governmental Authority; (D) constitute a violation of, or
conflict with, any Law; or (E) result in the loss or adverse modification of, or
the imposition of any fine, penalty or other Encumbrance with respect to, any
Permit granted or issued to, or otherwise held by or for the use of, the Company
or any of the Collateral. No Consent (including from stockholders or creditors
of the Company) is required for the Company to enter into and perform its
obligations hereunder.

4

--------------------------------------------------------------------------------

                              (ix)      The Company shall at all times maintain
the liens and security interests provided for hereunder as valid and perfected
first-priority liens and security interests in the Collateral in favor of the
Secured Party until this Agreement and the security interests hereunder shall
terminate pursuant to Section 8(o) below. The Company shall at all times
safeguard and protect all Collateral, at its own expense, for the account of the
Secured Party. At the request of the Secured Party, the Company will sign and
deliver to the Secured Party at any time, or from time to time, one or more
financing statements pursuant to the Code (or any other applicable statute) in
form reasonably satisfactory to the Secured Party and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Party to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Company shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the security interests granted hereunder, and the Company shall
obtain and furnish to the Secured Party from time to time, upon demand, such
releases and/or subordinations of claims and liens which may be required to
maintain the priority of the security interests hereunder.

                              (x)      The Company will not transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral without the prior written consent of the Secured Party, which consent
may be withheld in the Secured Party’s sole and absolute discretion, except for
transfers, sales or licenses made in the Ordinary Course of Business.

                              (xi)      The Company shall keep, maintain and
preserve all of the Collateral in good condition, repair and order and the
Company will use, operate and maintain the Collateral in compliance with all
Laws, and in compliance with all applicable insurance requirements and
regulations.

                              (xii)      The Company shall, within five (5) days
of obtaining knowledge thereof, advise the Secured Party promptly, in sufficient
detail, of any substantial or material change in the Collateral, and of the
occurrence of any event which would have a Material Adverse Effect on the value
of the Collateral or on the Secured Party’s security interest therein.

                              (xiii)      The Company shall promptly execute and
deliver to the Secured Party such further deeds, mortgages, assignments,
security agreements, financing statements or other instruments, documents,
certificates and assurances and take such further action as the Secured Party
may from time to time request and may in its sole discretion deem necessary to
perfect, protect or enforce its security interest in the Collateral, including,
placing legends on Collateral or on books and records pertaining to Collateral
stating that Secured Party has a security interest therein.

                              (xiv)      The Company will take all steps
reasonably necessary to diligently pursue and seek to preserve, enforce and
collect any rights, claims, causes of action and accounts receivable in respect
of the Collateral.

                              (xv)      The Company shall promptly notify the
Secured Party in sufficient detail upon becoming aware of any litigation,
attachment, garnishment, execution or other legal process levied against any
Collateral or of any litigation, attachment, garnishment, execution or other
legal process which Company knows or has reason to believe is pending or
threatened against it or the Collateral, and of any other information received
by the Company that may materially affect the value of the Collateral, the
security interests granted hereunder or the rights and remedies of the Secured
Party hereunder.

5

--------------------------------------------------------------------------------

                              (xvi)      All information heretofore, herein or
hereafter supplied to the Secured Party by or on behalf of the Company with
respect to the Collateral is accurate and complete in all material respects as
of the date furnished.

                              (xvii)      Company will promptly pay when due all
taxes and all transportation, storage, warehousing and all other charges and
fees affecting or arising out of or relating to the Collateral and shall defend
the Collateral, at Company’s expense, against all claims of any Persons claiming
any interest in the Collateral adverse to Company or Secured Party.

                              (xviii)      At all reasonable times, Secured
Party and its agents and designees may enter the Business Premises and any other
premises of the Company and inspect the Collateral and all books and records of
the Company (in whatever form), and the Company shall pay the reasonable costs
of such inspections.

                              (xix)      The Company shall maintain
comprehensive casualty insurance on the Collateral against such risks, in such
amounts, with such loss deductible amounts and with such companies as may be
reasonably satisfactory to the Secured Party, and each such policy shall contain
a clause or endorsement satisfactory to Secured Party naming Secured Party as
loss payee and a clause or endorsement satisfactory to Secured Party that such
policy may not be canceled or altered and Secured Party may not be removed as
loss payee without at least thirty (30) days prior written notice to Secured
Party. In all events, the amounts of such insurance coverages shall conform to
prudent business practices and shall be in such minimum amounts that Company
will not be deemed a co-insurer under applicable insurance laws, policies or
practices. The Company hereby assigns to Secured Party and grants to Secured
Party a security interest in any and all proceeds of such policies and
authorizes and empowers Secured Party to adjust or compromise any loss under
such policies and to collect and receive all such proceeds. The Company hereby
authorizes and directs each insurance company to pay all such proceeds directly
and solely to Secured Party and not to the Company and Secured Party jointly.
The Company authorizes and empowers Secured Party to execute and endorse in
Company’s name all proofs of loss, drafts, checks and any other documents or
instruments necessary to accomplish such collection, and any persons making
payments to Secured Party under the terms of this subsection are hereby relieved
absolutely from any obligation or responsibility to see to the application of
any sums so paid. After deduction from any such proceeds of all costs and
expenses (including attorney’s fees) incurred by Secured Party in the collection
and handling of such proceeds, the net proceeds shall be applied as follows: if
no Event of Default shall have occurred and be continuing, such net proceeds may
be applied, at Company’s option, either toward replacing or restoring the
Collateral, in a manner and on terms satisfactory to Secured Party, or as a
credit against such of the Obligations, whether matured or unmatured, as Secured
Party shall determine in Secured Party’s sole discretion. In the event that
Company may and does elect to replace or restore any of the Collateral as
aforesaid, then such net proceeds shall be deposited in a segregated account
opened in the name and for the benefit of Secured Party, and such net proceeds
shall be disbursed therefrom by Secured Party in such manner and at such times
as Secured Party deems appropriate to complete and insure such replacement or
restoration; provided, however, that if an Event of Default shall occur at any
time before or after replacement or restoration has commenced, then thereupon
Secured Party shall have the option to apply all remaining net proceeds either
toward replacing or restoring the Collateral, in a manner and on terms
satisfactory to Secured Party, or as a credit against such of the Obligations,
whether matured or unmatured, as Secured Party shall determine in Secured
Party’s sole discretion. If an Event of Default shall have occurred prior to
such deposit of the net proceeds, then Secured Party may, in its sole
discretion, apply such net proceeds either toward replacing or restoring the
Collateral, in a manner and on terms satisfactory to Secured Party, or as a
credit against such of the Obligations, whether matured or unmatured, as Secured
Party shall determine in Secured Party’s sole discretion.

6

--------------------------------------------------------------------------------

                              (xx)      The Company shall cooperate with Secured
Party to obtain and keep in effect one or more control agreements in Deposit
Accounts, Electronic Chattel Paper, Investment Property and Letter-of-Credit
Rights Collateral, or any other Collateral that may, in Secured Party’s sole
discretion, require any such control agreements. In addition, the Company, at
the Company’s expense, shall promptly: (A) execute all notices of security
interest for each relevant type of Software and other General Intangibles in
forms suitable for filing with any United States or foreign office handling the
registration or filing of patents, trademarks, copyrights and other intellectual
property and any successor office or agency thereto; and (B) take all
commercially reasonable steps in any Proceeding before any such office or any
similar office or agency in any other country or any political subdivision
thereof, to diligently prosecute or maintain, as applicable, each application
and registration of any Software, General Intangibles or any other intellectual
property rights and assets that are part of the Collateral, including filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings.

                              (xxi)      Company shall not file any amendments,
correction statements or termination statements concerning the Collateral
without the prior written consent of Secured Party.

                    (c)      Collateral Collections. After an Event of Default
shall have occurred, Secured Party shall have the right at any and all times to
enforce the Company’s rights against all Persons obligated on any of the
Collateral, including the right to: (i) notify and/or require the Company to
notify any or all Persons obligated on any of the Collateral to make payments
directly to Secured Party or in care of a post office lock box under the sole
control of Secured Party established at Company’s expense, and to take any or
all action with respect to Collateral as Secured Party shall determine in its
sole discretion, including, the right to demand, collect, sue for and receive
any money or property at any time due, payable or receivable on account thereof,
compromise and settle with any Person liable thereon, and extend the time of
payment or otherwise change the terms thereof, without incurring any liability
or responsibility to the Company whatsoever; and/or (ii) require the Company to
segregate and hold in trust for Secured Party and, on the day of Company’s
receipt thereof, transmit to Secured Party in the exact form received by the
Company (except for such assignments and endorsements as may be required by
Secured Party), all cash, checks, drafts, money orders and other items of
payment constituting any portion of the Collateral or proceeds of the
Collateral. Secured Party’s collection and enforcement of Collateral against
Persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.

                    (d)      Care of Collateral. Company shall have all risk of
loss of the Collateral. Secured Party shall have no liability or duty, either
before or after the occurrence of an Event of Default, on account of loss of or
damage to, to collect or enforce any of its rights against, the Collateral, to
collect any income accruing on the Collateral, or to preserve rights against
Persons with prior interests in the Collateral. If Secured Party actually
receives any notices requiring action with respect to Collateral in Secured
Party’s possession, Secured Party shall take reasonable steps to forward such
notices to the Company. The Company is responsible for responding to notices
concerning the Collateral, voting the Collateral, and exercising rights and
options, calls and conversions of the Collateral. Secured Party’s sole
responsibility is to take such action as is reasonably requested by Company in
writing, however, Secured Party is not responsible to take any action that, in
Secured Party’s sole judgment, would affect the value of the Collateral as
security for the Obligations adversely. While Secured Party is not required to
take certain actions, if action is needed, in Secured Party’s sole discretion,
to preserve and maintain the Collateral, Company authorizes Secured Party to
take such actions, but Secured Party is not obligated to do so.

7

--------------------------------------------------------------------------------

          4.      Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

                    (a)      Failure to Pay. The failure of Company to pay any
sum due under or as part of the Obligations as and when due and payable (whether
by acceleration, declaration, extension or otherwise).

                    (b)      Covenants and Agreements. The failure of Company to
perform, observe or comply with any and all of the covenants, promises and
agreements of the Company in this Agreement, the Purchase Agreement or any other
Transaction Documents, which such failure is not cured by the Company within ten
(10) days after receipt of written notice thereof from Secured Party, except
that there shall be no notice or cure period with respect to any failure to pay
any sums due under or as part of the Obligations.

                    (c)      Information, Representations and Warranties. If any
representation or warranty made herein, in the Purchase Agreement or any other
Transaction Documents, or if any information contained in any financial
statement, application, schedule, report or any other document given by the
Company in connection with the Obligations, with the Collateral, or with any
Transaction Document, is not in all respects true, accurate and complete, or if
the Company omitted to state any material fact or any fact necessary to make
such information not misleading.

                    (d)      Default on Other Obligations. The occurrence of any
default under any other borrowing or Obligation of the Company, if the result of
such default would: (i) permit the acceleration of the maturity of any note,
loan or other Contract between Company and any Person other than Secured Party;
or (ii) materially and adversely affect, as determined by Secured Party in good
faith, but in its sole discretion, any of the Collateral, the value thereof or
Secured Party’s rights and remedies to realize upon such Collateral as set forth
herein.

                    (e)      Insolvency. Company shall be or become insolvent or
unable to pay its debts as they become due, or admits in writing to such
insolvency or to such inability to pay its debts as they become due.

                    (f)      Involuntary Bankruptcy. There shall be filed
against Company an involuntary petition or other pleading seeking the entry of a
decree or order for relief under the Bankruptcy Code or any similar foreign,
federal or state insolvency or similar laws ordering: (i) the liquidation of the
Company; or (ii) a reorganization of Company or the business and affairs of
Company; or (iii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, or similar official for Company of the property of Company,
and the failure to have such petition or other pleading denied or dismissed
within thirty (30) calendar days from the date of filing.

                    (g)      Voluntary Bankruptcy. The commencement by the
Company of a voluntary case under the Bankruptcy Code or any foreign, federal or
state insolvency or similar laws or the consent by the Company to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, or similar official for Company of any of the property of
the Company or the making by the Company of an assignment for the benefit of
creditors, or the failure by the Company generally to pay its debts as the debts
become due.

8

--------------------------------------------------------------------------------

                    (h)      Judgments, Awards. The entry of any final and
non-appealable Judgment or other determination or adjudication against the
Company and a determination by Secured Party, in good faith but in its sole
discretion, that any such Judgment or other determination or adjudication could
have a Material Adverse Effect on the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement.

                    (i)      Injunction. The injunction or restraint of the
Company in any manner from conducting its business in whole or in part and a
determination by Secured Party, in good faith but in its sole discretion, that
the same could have a Material Adverse Effect on the prospect for Secured Party
to fully and punctually realize the full benefits conferred on Secured Party by
this Agreement.

                    (j)      Attachment by Other Parties. Any Assets of the
Company shall be attached, levied upon, seized or repossessed, or come into the
possession of a trustee, receiver or other custodian and a determination by
Secured Party, in good faith but in its sole discretion, that the same could
have a Material Adverse Effect on the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement.

                    (k)      Adverse Change in Financial Condition. The
determination in good faith by Secured Party that a Material Adverse Change has
occurred in the financial condition or operations of the Company, or the
Collateral, which change could have a Material Adverse Effect on the prospect
for Secured Party to fully and punctually realize the full benefits conferred on
Secured Party by this Agreement.

                    (l)      Adverse Change in Value of Collateral. The
determination in good faith by Secured Party that the security for the
Obligations is or has become inadequate.

                    (m)      Prospect of Payment or Performance. The
determination in good faith by Secured Party that the prospect for payment or
performance of any of the Obligations is impaired for any reason.

          5.      Rights and Remedies.

                    (a)      Rights and Remedies of Secured Party. Upon and
after the occurrence of an Event of Default, Secured Party may, without notice
or demand, exercise in any jurisdiction in which enforcement hereof is sought,
the following rights and remedies, in addition to the rights and remedies
available to Secured Party under the Purchase Agreement and any other
Transaction Documents, the rights and remedies of a secured party under the
Code, and all other rights and remedies available to Secured Party under
applicable law or in equity, all such rights and remedies being cumulative and
enforceable alternatively, successively or concurrently:

                              (i)      Take absolute control of the Collateral,
including transferring into the Secured Party’s name or into the name of its
nominee or nominees (to the extent the Secured Party has not theretofore done
so) and thereafter receive, for the benefit of the Secured Party, all payments
made thereon, give all consents, waivers and ratifications in respect thereof
and otherwise act with respect thereto as though it were the outright owner
thereof;

                              (ii)      Require the Company to, and the Company
hereby agrees that it will at its expense and upon request of the Secured Party
forthwith, assemble all or part of the Collateral as directed by the Secured
Party and make it available to the Secured Party at a place or places to be
designated by the Secured Party that is convenient to Secured Party, and the
Secured Party may enter into and occupy the Business Premises or any other
premises owned or leased by the Company where the Collateral or any part thereof
is located or assembled in order to effectuate the Secured Party’s rights and
remedies hereunder or under law, including removing such Collateral therefrom,
without any obligation or liability to the Company in respect of such
occupation, the Company HEREBY WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO
JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL AND THE COMPANY
HEREBY GRANTING TO SECURED PARTY AND ITS AGENTS AND REPRESENTATIVES FULL
AUTHORITY TO ENTER SUCH PREMISES;

9

--------------------------------------------------------------------------------

                              (iii)      Without notice, except as specified
below, and without any obligation to prepare or process the Collateral for sale:
(A) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Secured Party may deem commercially reasonable; and/or (B) lease,
license or dispose of the Collateral or any part thereof upon such terms as the
Secured Party may deem commercially reasonable. The Company agrees that, to the
extent notice of sale or any other disposition of the Collateral shall be
required by law, at least ten (10) days’ notice to the Company of the time and
place of any public sale or the time after which any private sale or other
disposition of the Collateral is to be made shall constitute reasonable
notification. The Secured Party shall not be obligated to make any sale or other
disposition of any Collateral regardless of notice of sale having been given.
The Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Company hereby waives any claims and actions against the Secured Party arising
by reason of the fact that the price at which any of the Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree, and waives all rights that
the Company may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof. The Company hereby
acknowledges that: (X) any such sale of the Collateral by the Secured Party
shall be made without warranty; (Y) the Secured Party may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like; and (Z) such
actions set forth in clauses (X) and (Y) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral. In addition to the
foregoing: (1) upon written notice to the Company from the Secured Party after
and during the continuance of an Event of Default, the Company shall cease any
use of any intellectual property or any trademark, patent or copyright similar
thereto for any purpose described in such notice; (2) the Secured Party may, at
any time and from time to time after and during the continuance of an Event of
Default, license, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any of the Company’s intellectual property,
throughout the universe for such term or terms, on such conditions, and in such
manner, as the Secured Party shall in its sole discretion determine; and (3) the
Secured Party may, at any time, pursuant to the authority granted under this
Agreement (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of the
Company, one or more instruments of assignment of any intellectual property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.

                              (iv)      Operate, manage and control the
Collateral (including use of the Collateral and any other property or assets of
Company in order to continue or complete performance of Company’s obligations
under any contracts of Company), or permit the Collateral or any portion thereof
to remain idle or store the same, and collect all rents and revenues therefrom.

10

--------------------------------------------------------------------------------

                              (v)      Enforce the Company’s rights against any
Persons obligated upon any of the Collateral.

                              (vi)      The Company hereby acknowledges that if
the Secured Party complies with any applicable foreign, state, provincial or
federal law requirements in connection with a disposition of the Collateral,
such compliance will not adversely affect the commercial reasonableness of any
sale or other disposition of the Collateral.

                              (vii)      The Secured Party shall not be required
to marshal any present or future collateral security (including, this Agreement
and the Collateral) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Secured Party’s rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that the Company lawfully may, the Company hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.

                    (b)      Power of Attorney. Effective upon the occurrence of
an Event of Default, Company hereby designates and appoints Secured Party and
its designees as attorney-in-fact of and for the Company, irrevocably and with
full power of substitution, with authority to endorse the Company’s name on any
notes, acceptances, checks, drafts, money orders, instruments or other evidences
of payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Purchase Agreement or any other Transaction Documents. All acts
of said attorney or designee are hereby ratified and approved by the Company and
said attorney or designee shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law. This power of
attorney is coupled with an interest and is irrevocable so long as any of the
Obligations remain unpaid or unperformed or there exists any commitment by
Secured Party which could give rise to any Obligations.

                    (c)      Costs and Expenses. The Company agrees to pay to
the Secured Party, upon demand, the amount of any and all costs and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Secured Party and of any experts and agents, which the Secured Party may
incur in connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Company to perform or observe any of the
provisions hereof. Included in the foregoing shall be the amount of all expenses
paid or incurred by Secured Party in consulting with counsel concerning any of
its rights hereunder, under the Purchase Agreement or under applicable law, as
well as such portion of Secured Party’s overhead as Secured Party shall allocate
to collection and enforcement of the Obligations in Secured Party’s sole but
reasonable discretion. All such costs and expenses shall bear interest from the
date of outlay until paid, at the highest rate set forth in the Debenture, or if
none is so stated, the highest rate allowed by law. The provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all Obligations.

11

--------------------------------------------------------------------------------

          6.      Security Interest Absolute. All rights of the Secured Party
and all Obligations of the Company hereunder, shall be absolute and
unconditional, irrespective of: (i) any lack of validity or enforceability of
this Agreement, the Purchase Agreement, and any other Transaction Documents or
any agreement entered into in connection with the foregoing, or any portion
hereof or thereof; (ii) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the terms and
provisions of the Purchase Agreement, any other Transaction Documents, or any
other agreement entered into in connection with the foregoing; (iii) any
exchange, release or non-perfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (iv) any
action by the Secured Party to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (v) any other circumstance which might otherwise constitute
any legal or equitable defense available to the Company, or a discharge of all
or any part of the security interests granted hereby. Until the Obligations
shall have been paid and performed in full, the rights of the Secured Party
shall continue even if the Obligations are barred for any reason, including, the
running of the statute of limitations or bankruptcy. In the event that at any
time any transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the Bankruptcy
Code or any other similar insolvency or bankruptcy laws of any jurisdiction, or
shall be deemed to be otherwise due to any party other than the Secured Party,
then, in any such event, the Company’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. The Company waives all right to require the Secured Party to
proceed against any other Person or to apply any Collateral which the Secured
Party may hold at any time, or to pursue any other remedy. The Company waives
any defense arising by reason of the application of the statute of limitations
to any obligation secured hereby.

          7.      Indemnity. The Company agrees to defend, protect, indemnify
and hold the Secured Party forever harmless from and against any and all Claims
of any nature or kind (including reasonable legal fees, costs, expenses, and
disbursements of counsel) to the extent that they arise out of, or otherwise
result from, this Agreement (including, enforcement of this Agreement). This
indemnity shall survive termination of this Agreement.

     8.      Miscellaneous.

                    (a)      Performance for Company. The Company agrees and
hereby authorizes that Secured Party may, in Secured Party’s sole discretion,
but Secured Party shall not be obligated to, whether or not an Event of Default
shall have occurred, advance funds on behalf of the Company, without prior
notice to the Company, in order to insure the Company’s compliance with any
covenant, warranty, representation or agreement of the Company made in or
pursuant to this Agreement, the Purchase Agreement, or any other Transaction
Documents, to continue or complete, or cause to be continued or completed,
performance of the Company’s obligations under any Contracts of the Company, or
to preserve or protect any right or interest of Secured Party in the Collateral
or under or pursuant to this Agreement, the Purchase Agreement or any other
Transaction Documents, including, the payment of any insurance premiums or taxes
and the satisfaction or discharge of any Claim, Obligation, Judgment or any
other Encumbrance upon the Collateral or other property or Assets of Company;
provided, however, that the making of any such advance by Secured Party shall
not constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Company of any such Event of
Default. The Company shall pay to Secured Party upon demand all such advances
made by Secured Party with interest thereon at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

12

--------------------------------------------------------------------------------

                    (b)      Applications of Payments and Collateral. Except as
may be otherwise specifically provided in this Agreement or the Purchase
Agreement, all Collateral and proceeds of Collateral coming into Secured Party’s
possession and all payments made by any Person to Secured Party with respect to
any Collateral may be applied by Secured Party (after payment of any amounts
payable to the Secured Party pursuant to Section 5(c) hereof) to any of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
its sole, but reasonable discretion. Any surplus held by the Secured Party and
remaining after the indefeasible payment in full in cash of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct. Secured
Party may defer the application of Noncash Proceeds of Collateral, to the
Obligations until Cash Proceeds are actually received by Secured Party. In the
event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company shall be liable for the deficiency, together with interest thereon
at the highest rate specified in the Debenture for interest on overdue principal
thereof or such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees, costs, expenses and other
client charges of any attorneys employed by the Secured Party to collect such
deficiency.

                    (c)      Waivers by Company. The Company hereby waives, to
the extent the same may be waived under applicable law: (i) notice of acceptance
of this Agreement; (ii) all claims and rights of the Company against Secured
Party on account of actions taken or not taken by Secured Party in the exercise
of Secured Party’s rights or remedies hereunder, under the Purchase Agreement,
and other Transaction Documents or under applicable law; (iii) all claims of the
Company for failure of Secured Party to comply with any requirement of
applicable law relating to enforcement of Secured Party’s rights or remedies
hereunder, under the Purchase Agreement, under any other Transaction Documents
or under applicable law; (iv) all rights of redemption of the Company with
respect to the Collateral; (v) in the event Secured Party seeks to repossess any
or all of the Collateral by judicial proceedings, any bond(s) or demand(s) for
possession which otherwise may be necessary or required; (vi) presentment,
demand for payment, protest and notice of non-payment and all exemptions
applicable to any of the Collateral or the Company; (vii) any and all other
notices or demands which by applicable law must be given to or made upon the
Company by Secured Party; (viii) settlement, compromise or release of the
obligations of any Person primarily or secondarily liable upon any of the
Obligations; (ix) all rights of the Company to demand that Secured Party release
account debtors or other Persons liable on any of the Collateral from further
obligation to Secured Party; and (x) substitution, impairment, exchange or
release of any Collateral for any of the Obligations. The Company agrees that
Secured Party may exercise any or all of its rights and/or remedies hereunder,
under the Purchase Agreement, the other Transaction Documents and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations. Upon termination of
this Agreement and Secured Party’s security interest hereunder and payment of
all Obligations, within ten (10) business days following the Company’s request
to Secured Party, Secured Party shall release control of any security interest
in the Collateral perfected by control and Secured Party shall send Company a
statement terminating any financing statement filed against the Collateral.

13

--------------------------------------------------------------------------------

                    (d)      Waivers by Secured Party. No failure or any delay
on the part of Secured Party in exercising any right, power or remedy hereunder,
under this Agreement, the Purchase Agreement, and other Transaction Documents or
under applicable law, shall operate as a waiver thereof.

                    (e)      Secured Party’s Setoff. Secured Party shall have
the right, in addition to all other rights and remedies available to it,
following an Event of Default, to set off against any Obligations due Secured
Party, any debt owing to the Company by Secured Party.

                    (f)      Modifications, Waivers and Consents. No
modifications or waiver of any provision of this Agreement, the Purchase
Agreement, or any other Transaction Documents, and no consent by Secured Party
to any departure by the Company therefrom, shall in any event be effective
unless the same shall be in writing, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given, and
any single or partial written waiver by Secured Party of any term, provision or
right of Secured Party hereunder shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver of any other right, power or remedy. No notice to or demand upon
the Company in any case shall entitle Company to any other or further notice or
demand in the same, similar or other circumstances.

                    (g)      Notices. All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

  If to the Company: American Natural Energy Corporation     6100 South Yale
Ave., Suite 2010     Tulsa, Oklahoma 74136     Attn: Mr. Michael Paulk, CEO    
Telephone: (918) 481-1440     Facsimile: (918) 481-1473     E-Mail:
Mike@annrg.com and Steve@annrg.com         With a copy to: Ira “Buddy” Edwards  
  Riggs, Abney, Neal, Turpen, Orbison & Lewis     502 West Sixth Street    
Tulsa, Oklahoma 74119-1010     Telephone: 918-699-8979     Fax: 918-587-9708    
E-Mail: bedwards@riggsabney.com         If to the Secured Party: TCA Global
Credit Master Fund, LP     1404 Rodman Street     Hollywood, FL 33020     Attn:
Mr. Robert Press     Telephone: (786) 323-1650     Facsimile: (786) 323-1651    
E-Mail: bpress@trafcap.com         With a copy to: David Kahan, P.A.     3125 W.
Commercial Blvd., Suite 100     Ft, Lauderdale, FL 33309

14

--------------------------------------------------------------------------------


  Attn: David Kahan, Esq.   Telephone: (954) 548-3930   Facsimile: (954)
548-3910   E-Mail: david@dkpalaw.com

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Debenture may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation) that the
notice has been received by the other party.

                    (h)      Applicable Law and Consent to Jurisdiction. This
Agreement shall be construed in accordance with the laws of the State of
Florida, without regard to the principles of conflicts of laws, except to the
extent that the validity and perfection or the perfection and the effect of
perfection or non-perfection of the security interest created hereby, or
remedies hereunder, in respect of any particular Collateral are governed under
the Code by the law of a jurisdiction other than the State of Florida, in which
case such issues shall be governed by the laws of the jurisdiction governing
such issues under the Code. The parties further agree that any action between
them shall be heard in Broward County, Florida and expressly consent to the
jurisdiction and venue of the State Court sitting in Broward County, Florida and
the United States District Court for the Southern District of Florida for the
adjudication of any civil action asserted pursuant to this Agreement, provided,
however, that nothing herein shall prevent from bringing suit or taking legal
action in any other jurisdiction. By its execution hereof, the Company hereby
irrevocably waives any objection and any right of immunity on the ground of
venue, the convenience of the forum or the jurisdiction of such courts or from
the execution of judgments resulting therefrom. The Company hereby irrevocably
accepts and submits to the jurisdiction of the aforesaid courts in any such
suit, action or proceeding.

                    (i)      Survival: Successors and Assigns. All covenants,
agreements, representations and warranties made herein shall survive the
execution and delivery hereof, shall survive Closing and shall continue in full
force and effect until all Obligations have been paid in full, there exists no
commitment by Secured Party which could give rise to any Obligations and all
appropriate termination statements have been filed terminating the security
interest granted Secured Party hereunder. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. In the event that Secured Party assigns
this Agreement and/or its security interest in the Collateral, Secured Party
shall give written notice to the Company of any such assignment and such
assignment shall be binding upon and recognized by the Company. All covenants,
agreements, representations and warranties by or on behalf of the Company which
are contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Company may not assign this Agreement or delegate
any of its rights or obligations hereunder, without the prior written consent of
Secured Party, which consent may be withheld in Secured Party’s sole and
absolute discretion.

15

--------------------------------------------------------------------------------

                    (j)      Severability. If any term, provision or condition,
or any part thereof, of this Agreement shall for any reason be found or held
invalid or unenforceable by any court or governmental authority of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision or condition,
and this Agreement shall survive and be construed as if such invalid or
unenforceable term, provision or condition had not been contained therein.

                    (k)      Merger and Integration. This Agreement and the
attached Schedules (if any), together with the Purchase Agreement and the other
Transaction Documents, contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby and
thereby, and no other agreement, statement or promise made by any party hereto
or thereto, or by any employee, officer, agent or attorney of any party hereto,
which is not contained herein or therein shall be valid or binding.

                    (l)      WAIVER OF JURY TRIAL. THE COMPANY HEREBY: (a)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY A JURY; AND (b) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE
COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR
IN ANY WAY PERTAINING TO THIS AGREEMENT, THE PURCHASE AGREEMENT AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
SECURITY AGREEMENT. THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE COMPANY AND THE COMPANY HEREBY AGREES THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE COMPANY AND SECURED PARTY, SO AS TO
SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE
COMPANY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

                    (m)      Execution. This Agreement may be executed in one or
more counterparts, all of which taken together shall be deemed and considered
one and the same Agreement, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file, such signature shall be deemed an original for all purposes
and shall create a valid and binding obligation of the party executing same with
the same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

                    (n)      Headings. The headings and sub-headings contained
in the titling of this Agreement are intended to be used for convenience only
and shall not be used or deemed to limit or diminish any of the provisions
hereof.

16

--------------------------------------------------------------------------------

                    (o)      Termination. This Agreement and the security
interests hereunder shall terminate on the date on which all Obligations have
been indefeasibly paid or discharged in full. Upon such termination, the Secured
Party, at the request and at the expense of the Company, will join in executing
any termination statement with respect to any financing statement executed and
filed pursuant to this Agreement.

                    (p)      Gender and Use of Singular and Plural. All pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identity of the party or parties or their personal representatives,
successors and assigns may require.

                    (q)      Further Assurances. The parties hereto will execute
and deliver such further instruments and do such further acts and things as may
be reasonably required to carry out the intent and purposes of this Agreement.

                    (r)      Time is of the Essence. The parties hereby agree
that time is of the essence with respect to performance of each of the parties’
obligations under this Agreement. The parties agree that in the event that any
date on which performance is to occur falls on a Saturday, Sunday or state or
national holiday, then the time for such performance shall be extended until the
next business day thereafter occurring.

                    (s)      Joint Preparation. The preparation of this
Agreement has been a joint effort of the parties and the resulting documents
shall not, solely as a matter of judicial construction, be construed more
severely against one of the parties than the other.

                    (t)      Increase in Obligations. It is the intent of the
parties to secure payment of the Obligations, as the amount of such Obligations
may increase from time to time in accordance with the terms and provisions of
the Purchase Agreement, and all of the Obligations, as so increased from time to
time, shall be and are secured hereby. Upon the execution hereof, the Company
shall pay any and all documentary stamp taxes and/or other charges required to
be paid in connection with the execution and enforcement of the Purchase
Agreement and this Agreement, and if, as and to the extent the Obligations are
increased from time to time in accordance with the terms and provisions of the
Debenture, then the Company shall immediately pay any additional documentary
stamp taxes or other charges in connection therewith.

[Signatures on the following page]

17

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the day and year first above written.

  COMPANY:     AMERICAN NATURAL ENERGY CORPORATION       By: /s/ Michael Paulk  
Name: Michael Paulk   Title: President       Date: 1/31/12           SECURED
PARTY:     TCA GLOBAL CREDIT MASTER FUND, LP     By: TCA Global Credit Fund GP,
Ltd., its general partner       By: /s/ Robert Press   Name: Robert Press  
Title: Director       Date: 1/31/12

18

--------------------------------------------------------------------------------